Title: Thomas Jefferson to Archibald Thweatt, 14 January 1817
From: Jefferson, Thomas
To: Thweatt, Archibald


          
            Dear Sir
            Monticello Jan. 14. 17.
          
          Our last mail brought me your favor of the 5th and I hasten to answer by it’s first return. Jefferson Randolph is y not yet returned, so that I am without the benefit of any information thro’ him I inclose you a survey of the roads in question made by the county surveyor for the use of the court on the
			 question of these roads; so I must beseech you to return it to me safely, and as soon as done with it. that it may be understood I must inform you that from Charlottesville downwards there are two roads, one on each side of the river, both crossing the spurs of the mountain about 1½ or 2. miles from the river. it is proposed to suppress both these roads, and to
			 substitute one along the river bank on each side of the river. but the river road being not q on the South side (which has already cost me 1500.D.) being not quite finished nor ready for a view, is not now in question: the roads on the North side are our only subject at present. the red road in the  plan is the North mountain road, which we propose to discontinue from the Orange fork to the Chapel branch. this road crosses the river at Moore’s ford or Lewis’s ferry. the olive coloured road along the S North bank of the river, crossing at the Secretary’s ford, is the one to be substituted. the Surveyor states the distances; the which are nearly the same, the difference being only of 128½ yards in favor of the river road.—Colo Yancey is mistaken in calling the distance from Charlottesville to Moore’s ford only half a mile, & that to the Secretary’s ford 2. miles. the Surveyor has not stated these partial distances on his plan; but by his field-notes, which I have, that to Moore’s ford is a mile, wanting 15. poles, & to the Secretary’s ford 2. miles wanting 31. poles. but this is of no consequence; because nobody proposes to suppress the road to Moore’s ford. that must be kept open to the Orange fork on account of it’s being one of the ways to Orange & Fredericksbg. consequently the depot of flour at the landing at Moore’s ford will continue, entirely unaffected by this question. as to popular voice supposed by Colo Yancey against the change, of the people of the county having interest in a good road only 9. out of 10. will be in favor of it. he affirms the necessary funds will be readily raised. turnpikes,
			 as far as my information goes, have cost from 1. to 7. thousand dollars a mile. this turnpike is of 24. miles thro generally thro a red, rich, deem deep loam. if we state it’s  cost at 2000.D. a mile, it will be below fact. and to judge of the probability of raising 48,000.D. for a road, we have the fact, that in 10. years that they have been endeavoring to raise funds for making the river navigable from Moore’s ford to Milton, they have raised but between 3. & 4000.D. and the locks built with this being now nearly rotted down, the Directors despair of raising as much as will rebuild them. finally; I offer any one of 3. propositions. 1. Stop the
			 turnpike at Charlottesville. 2. if insisted to go to the river, leave the court to decide whether to Moore’s or the Secretary’s ford. 3. let the question lie over to the next session, before which the court will have decided it.   ever and affectionately Your’s
          Th: Jefferson
        